   Case 6:20-cv-00038-RSB-CLR Document 27 Filed 01/27/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                               STATESBORO DIVISION

 TIFFANY LEVERETT,

                 Plaintiff,                                    CIVIL ACTION NO.: 6:20-cv-38

         v.

 WAL-MART STORES EAST, LP,

                 Defendant.

                                              ORDER
        The Court has been advised by counsel for the Plaintiff that the above-captioned case has
settled and that a settlement agreement has been finalized. (Doc. 26.) Plaintiff has not, however,
requested dismissal of the case, and instead has simply stated that “[a]ny trials or hearings in this
matter may be stricken from the Court’s calendar.” (Id.)
        Thus, the Court DIRECTS the Clerk of Court to ADMINISTRATIVELY CLOSE this
action. See Heape v. Flanagan, No. 6:07-CV-12, 2008 WL 2439736 (S.D. Ga. June 9, 2008).
Within forty-five (45) days of the date this Order is entered, the parties—if they wish—may present
a dismissal judgment, pursuant to Federal Rule of Civil Procedure 41(a)(2), incorporating the terms
of their settlement, so the Court may retain jurisdiction to enforce the agreement. In the alternative,
the parties may simply file a joint stipulation of dismissal. If the parties fail to file a dismissal (or,
if necessary, move to reopen the case) within forty-five (45) days, the Court will sua sponte dismiss
the case with prejudice. Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381–82 (1994).
        SO ORDERED, this 27th day of January, 2021.




                                        R. STAN BAKER
                                        UNITED STATES DISTRICT JUDGE
                                        SOUTHERN DISTRICT OF GEORGIA
